898 F.2d 153
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Brian DELANEY, Plaintiff-Appellant,v.STATE OF OHIO;  City of Cleveland;  City of Bedford Heights;Denis Harper, also known as Ron Harper;  Convenient Foods;Suburban Community Hospital;  Warrensville Work House,Doctors & Nurses;  Gordon R. Bell, Dr.;  Major Hoopla'sCafe;  Department of Bridges;  Metro General Hospital &Institution;  Fazio Food Stores;  Suburban Hospital &Workhouse, Doctors;  Radio Shack;  Johnie Denardi;  RickeyDenardi;  Vicki Ervine;  M. Eredics also known as LouisPlatt;  Arbuckle, Dr.;  Ratiso, Dr.;  Weiner, Dr.;  LoasDr.;  City of Lakewood, Ohio;  Revco D.S.;  Rossi;  JohnDoes;  J. & J. Doe;  Georgia;  Fazio's;  Akovesick;Taniauer;  Paul H. Dibell, also known as Paul H. Lambrose;Sheriff of Cuyahoga County, Defendants-Appellees.
No. 89-3378.
United States Court of Appeals, Sixth Circuit.
March 20, 1990.

1
Before RALPH B. GUY, Jr. and BOGGS, Circuit Judges, and AVERN COHN, District Judge.*

ORDER

2
Brian Delaney appeals the judgment of the district court dismissing his complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Delaney complained that several of his constitutional rights were violated on or about January 1984, while he was in jail.  His complaint was filed March 6, 1989.


4
The district court dismissed Delaney's complaint as time-barred.  Upon review, we find no error.  This court has held that the Ohio two-year limitations period for bodily injury applies to Sec. 1983 claims.  Ohio Rev.Code Ann. Sec. 2305.10 (Anderson 1988);  Browning v. Pendleton, 869 F.2d 989 (6th Cir.1989) (en banc).  Delaney's complaint was brought nearly five years after the alleged deprivation.  It is clearly time-barred.


5
Accordingly, the order of the district court is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation